
	

114 HR 159 : Stop Exploitation Through Trafficking Act of 2015
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 159
		IN THE SENATE OF THE UNITED STATES
		January 28, 2015ReceivedFebruary 4, 2015Read twice and referred to the Committee on the JudiciaryAN ACT
		To stop exploitation through trafficking.
	
	
 1.Short titleThis Act may be cited as the Stop Exploitation Through Trafficking Act of 2015. 2.Safe Harbor IncentivesPart Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) is amended—
 (1)in section 1701(c), by striking where feasible and all that follows, and inserting the following: where feasible, to an application—(1)for hiring and rehiring additional career law enforcement officers that involves a non-Federal contribution exceeding the 25 percent minimum under subsection (g); or
 (2)from an applicant in a State that has in effect a law that— (A)treats a minor who has engaged in, or has attempted to engage in, a commercial sex act as a victim of a severe form of trafficking in persons;
 (B)discourages the charging or prosecution of an individual described in subparagraph (A) for a prostitution or sex trafficking offense, based on the conduct described in subparagraph (A); and
 (C)encourages the diversion of an individual described in subparagraph (A) to appropriate service providers, including child welfare services, victim treatment programs, child advocacy centers, rape crisis centers, or other social services.; and 
 (2)in section 1709, by inserting at the end the following:  (5)commercial sex act has the meaning given the term in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102).
 (6)minor means an individual who has not attained the age of 18 years. (7)severe form of trafficking in persons has the meaning given the term in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102)..
 3.Report on restitution paid in connection with certain trafficking offensesSection 105(d)(7)(Q) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(d)(7)(Q)) is amended—
 (1)by inserting after 1590, the following: 1591,; (2)by striking and 1594 and inserting 1594, 2251, 2251A, 2421, 2422, and 2423;
 (3)in clause (iv), by striking and at the end; (4)in clause (v), by striking and at the end; and
 (5)by inserting after clause (v) the following:  (vi)the number of individuals required by a court order to pay restitution in connection with a violation of each offense under title 18, United States Code, the amount of restitution required to be paid under each such order, and the amount of restitution actually paid pursuant to each such order; and
 (vii)the age, gender, race, country of origin, country of citizenship, and description of the role in the offense of individuals convicted under each offense; and.
 4.National human trafficking hotlineSection 107(b)(2) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(2)) is amended—
 (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and (2)by inserting after subparagraph (A) the following:
				
 (B)National human trafficking hotlineBeginning in fiscal year 2017 and each fiscal year thereafter, of amounts made available for grants under this paragraph, the Secretary of Health and Human Services shall make grants for a national communication system to assist victims of severe forms of trafficking in persons in communicating with service providers. The Secretary shall give priority to grant applicants that have experience in providing telephone services to victims of severe forms of trafficking in persons..
 5.Job corps eligibilitySection 144(a)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3194(a)(3)) is amended by adding at the end the following:
			
 (F)A victim of a severe form of trafficking in persons (as defined in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102)). Notwithstanding paragraph (2), an individual described in this subparagraph shall not be required to demonstrate eligibility under such paragraph..
 6.Clarification of authority of the United States Marshals ServiceSection 566(e)(1) of title 28, United States Code, is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by inserting after subparagraph (C), the following:
				
 (D)assist State, local, and other Federal law enforcement agencies, upon the request of such an agency, in locating and recovering missing children..
			
	Passed the House of Representatives January 27, 2015.Karen L. Haas,Clerk
